     Case 1:16-cv-00293-DLH-CRH Document 99-1 Filed 01/04/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA
                               SOUTHWESTERN DIVISION



RAYMOND CHABERT, QUINTAL                                CASE NO. 1:16-cv-00293-CSM
MONTANA INVEST LLC, JEAN-YVES
DERAULT, JEAN PIERRE DESSAINT,
GABRIEL & DESSAINT LLC, THIERRY
DUTHEIL, THYSOLAU LLC, ERIC                             AFFIDAVIT IN SUPPORT OF
GABRIEL, JEAN-CLAUDE JACQUET,                           REQUEST FOR ENTRY OF
MARCUS LLC, LUC-OLIVER LALEVE,                          DEFAULT
JEAN-LOUIS PEPIN, ERNARD PERROTTE,
BERJO MONTANA LLC, STEPHANE
PERROTTE, KNET LLC, PIERRE
THUILLIER, PLTH DAKOTA, LLC, AND
PLTH MONTANA, LLC,

                                     Plaintiffs,

       vs.

MICHAEL FRANCOIS BUJALDON, VM
INVEST LLC, JMI IMMO INVEST LLC, AND
BIG3 PROPERTY LLC,

                                  Defendants.


       I, Mac J. Schneider, declare under penalty of perjury that the following facts are true and

correct to the best of my information and belief:


       1.      I am one of the attorneys for the Plaintiffs in this action.

       2.      A complaint was filed herein on August 10, 2016 and service of process was had

on Defendant Michael Francois Bujaldon on September 19, 2017. Defendant’s answer was due

on October 10, 2017.

       3.      Defendant Michael Francois Bujaldon has failed to plead or otherwise defend as

provided by the Federal Rules of Civil Procedure.
Case 1:16-cv-00293-DLH-CRH Document 99-1 Filed 01/04/19 Page 2 of 2



 Dated: January 4, 2019
                                     SCHNEIDER, SCHNEIDER & SCHNEIDER

                                     /s/ Mac Schneider
                                     Mac J. Schneider
                                     815 3rd Ave. S.
                                     Fargo, ND 58103
                                     Telephone: (701) 235-4481
                                     Facsimile: (701) 235-1107
                                     E-Mail: mac@schneiderlawfirm.com




                                 1
